Citation Nr: 1204099	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  04-41 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to March 1958.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent disability rating for the Veteran's asthma.  Subsequently, in a June 2011 rating decision, the RO increased the Veteran's disability rating for asthma to 30 percent. 

In June 2007, February 2008, July 2008, May 2009, and August 2010, the Board remanded the issue on appeal for further examination.  That development has been completed.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an increased disability rating in excess of 30 percent for asthma. 

The Veteran was last given a VA examination in October 2009 in order to establish the severity of his service-connected asthma.  Additionally, the last pulmonary function test (PFT) was performed in November 2009.  

In this particular case, the October 2009 VA examination and  November 2009 PFT are too remote in time to address the current severity of the Veteran's service-connected asthma.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Additionally, it is unclear to the Board whether the Veteran is currently on medication and what type, how often he visits a physician for care, and how often his asthma attacks occur, which are necessary in order to adequately rate the Veteran's disability.  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his asthma.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Lastly, the Board finds that a remand is necessary to obtain any outstanding VA treatment records with respect to the Veteran's claim.  Although the VA claims file contains VA treatment records pertaining to the Veteran's asthma through February 2010, it is unclear whether the Veteran continued to seek any VA treatment for his condition after that time.  Because it appears that there may be outstanding VA medical records dated after February 2010 that may contain information pertinent to his claim, those records are relevant and should be obtained.   See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1) The AMC should obtain any of the Veteran's outstanding VA treatment records from February 2010 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) After the foregoing, the Veteran should be scheduled for a new respiratory VA examination to determine the current level of severity of his service-connected asthma.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing, to include a pulmonary function test, should be provided.

The examiner should write a comprehensive report discussing the current severity of the Veteran's asthma.  Specifically, the examiner should state whether the Veteran experiences:

A) At least monthly visits to a physician for required care of exacerbations;

B) Intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids;

C) More than one attack per week with episodes of respiratory failure; and/or

D) Requires daily use of systemic (oral or parenteral) high does corticosteroids or immune-suppressive medications.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



